 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ANNE E. WADDELL, State Bar No. 311388
     NECULAI GRECEA, State Bar No. 307570
 4   PREETI K. BAJWA, State Bar No. 232484
       Deputy Attorneys General
 5     455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
 6     Telephone: (415) 703-1179
       Fax: (415) 703-5843
 7     E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants S. Cupp,
 8   J. Vangilder, and J. Vasquez

 9   JEFFREY R. RIEGER, State Bar No. 215855
     BRITT M. ROBERTS, State Bar No. 284805
10   Reed Smith, LLP
       101 2nd Street, Suite 1800
11     San Francisco, CA 94105
       Telephone: (415) 659-4873
12     Fax: (415) 391-8269
       E-mail: broberts@reedsmith.com
13   Attorneys for Plaintiff Daniel Cisneros
14   GERALD SINGLETON, State Bar No. 208783
     BRODY A. MCBRIDE, State Bar No. 270852
15       Singleton Law Firm
         115 W. Plaza Street
16       Solana Beach, CA 92075-1123
         Telephone: (760) 697-1330
17       Fax: (760) 697-1329
         E-mail: brody@slffirm.com
18   Attorneys for Plaintiff Daniel Manriquez
19
                             IN THE UNITED STATES DISTRICT COURT
20
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22

23   DANIEL CISNEROS,                                Case No. 4:16-cv-00735-HSG

24                                     Plaintiff,     STIPULATION AND [PROPOSED]
                                                      ORDER TO USE ELECTRONIC
25         v.                                         EQUIPMENT

26   J. VANGILDER, et al.,                           Judge:        Hon. Haywood S. Gilliam, Jr.
                                                     Trial Date:   June 19, 2019
27                                   Defendants.     Action Filed: February 12, 2016

28
                                                1
                                                    Stipulation and [Proposed] Order (4:16-cv-01320-HSG)
 1
     DANIEL MANRIQUEZ,                                      Case No. 4:16-cv-01320-HSG
 2
                                              Plaintiff,    Action Filed: November 29, 2016
 3
            v.
 4
     J. VANGILDER, et al.,
 5
                                           Defendants.
 6

 7         Pursuant to the Civil Pretrial and Trial Standing Order for Cases Before District Judge

 8   Haywood S. Gilliam, Jr., Plaintiffs Daniel Manriquez and Daniel Cisneros, and Defendants Cupp,

 9   Vangilder, and Vasquez hereby stipulate and seek permission to use electronic equipment at the

10   trial scheduled to begin on June 19, 2019, and for the duration of the jury selection and at trial.

11   The parties further request permission to have delivered miscellaneous carts, boxes, and binders

12   of paper documents for use at trial. If the Court approves this request, pursuant to the instructions

13   in the Civil Pretrial and Trial Standing Order, the parties will work with the Courtroom Deputy to

14   arrange a convenient time and date for the delivery, installation, and testing of such equipment on

15   or about the week of June 10, 2019.

16         The audio-visual display equipment and other items the parties seek permission to use

17   follows:

18               4 computers;

19               2 iPads;

20               A/V Table;

21               20" monitor;

22               2-way distribution amplifier;

23               Speakers;

24               Various power strips and VGA and power cabling and extension cords;

25               Power Point remote;

26               Laser pointers;

27               External hard drives;

28               Further miscellaneous carts, boxes, and binders;
                                                       2
                                                           Stipulation and [Proposed] Order (4:16-cv-01320-HSG)
 1               Large flipcharts / poster boards.

 2

 3         This equipment will aid in the organization and presentation of the parties’ respective cases

 4   and allow for a more efficient presentation of evidence.

 5

 6   DATED: June 10, 2019                                   /s/ Preeti K. Bajwa
                                                            PREETI K. BAJWA
 7                                                          Deputy Attorney General
                                                            Attorney for Defendants
 8                                                          S. Cupp, J. Vangilder, and J. Vasquez
 9   DATED: June 10, 2019                                   /s/ Britt M. Roberts
                                                            BRITT M. ROBERTS
10                                                          Reed Smith, LLP
                                                            Attorney for Plaintiff Daniel Cisneros
11

12   DATED: June 10, 2019                                   /s/ Brody A. McBride
                                                            BRODY A. MCBRIDE
13                                                          Singleton Law Firm
                                                            Attorney for Plaintiff Daniel Manriquez
14

15                                    ATTORNEY ATTESTATION
16         Pursuant to the Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of
17   this document has been obtained from the signatory indicated by a “conformed” signature (/s/)
18   within this e-filed document.
19
20   DATED: June 10, 2019                                   /s/ Preeti K. Bajwa
21                                                          PREETI K. BAJWA
22

23

24

25

26

27

28
                                                       3
                                                           Stipulation and [Proposed] Order (4:16-cv-01320-HSG)
 1                                         [PROPOSED] ORDER
 2          Pursuant to stipulation, it is ORDERED that on or about the week of June 10, 2019,

 3   through the close of trial, counsel for Plaintiffs and Defendants, or their assistants or vendors, will

 4   be allowed to bring the following equipment into the Federal Courthouse located at 1301 Clay

 5   Street, Oakland, CA 94612, and set up in the courtroom of the Honorable Haywood S. Gilliam,

 6   Jr., which will be in Courtroom 2 on the 4th Floor:

 7               4 computers;

 8               2 iPads;

 9               A/V Table;

10               20" monitor;

11               2-way distribution amplifier;

12               Speakers;

13               Various power strips and VGA and power cabling and extension cords;

14               Power Point remote;

15               Laser pointers;

16               External hard drives;

17               Further miscellaneous carts, boxes, and binders;

18               Large flipcharts / poster boards.

19          Court staff, including assistant U.S. Marshalls on duty at the time, are directed to allow

20   and take such steps as are readily necessary to facilitate the foregoing activity.

21          IT IS SO ORDERED.

22

23   Dated: 6/11/2019
            June 10, 2019
                                                            The Honorable Haywood S. Gilliam, Jr.
24                                                          U.S. District Court Judge
25

26

27

28
                                                       4
                                                           Stipulation and [Proposed] Order (4:16-cv-01320-HSG)
